UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 15-2186


TEMESGEN TESHOME ABDISSA,

                Plaintiff - Appellant,

          v.

MERCK CORPORATE,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:15-cv-00393-BO)


Submitted:   February 29, 2016             Decided:   March 3, 2016


Before AGEE, DIAZ, and THACKER, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Temesgen Teshome Abdissa, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Temesgen Teshome Abdissa appeals the district court’s order

granting his motion to proceed in forma pauperis and summarily

dismissing        his    complaint       as    frivolous       pursuant       to     28   U.S.C.

§ 1915(e)(2)(B)          (2012).          Abdissa       alleged      that         Merck     Corp.

discriminated against him in violation of Title VII of the Civil

Rights Act of 1964, 42 U.S.C. §§ 2000e to 2000e-17 (West 2012 &

Supp.      2015).        For    the      reasons     that      follow,       we     vacate    the

district court’s order and remand for further proceedings.

       A    pro     se       litigant’s       pleadings        are      to     be    liberally

construed.          Gordon     v.     Leeke,    574 F.2d 1147,       1151    (4th    Cir.

1978).      Once construed liberally, however, a federal court must

dismiss      an     in   forma      pauperis        case    at    any    time       the     court

determines that “the action . . . is frivolous or malicious[,]

. . . fails to state a claim on which relief may be granted[,]

or . . . seeks monetary relief against a defendant who is immune

from    such      relief.”          28   U.S.C.     §   1915(e)(2)(B).               We   review

dismissals        of     a    complaint        as    frivolous       for      an     abuse     of

discretion.         Nagy v. FMC Butner, 376 F.3d 252, 256–57 (4th Cir.

2004).

       It does not appear beyond doubt that Abdissa’s complaint

“lacks an arguable basis either in law or in fact.”                                 Neitzke v.

Williams, 490 U.S. 319, 325 (1989); McLean v. United States, 566
F.3d 391, 399 (4th Cir. 2009) (“Examples of frivolous claims

                                                2
include     those     whose    factual    allegations     are    so   nutty,

delusional, or wholly fanciful as to be simply unbelievable.”

(internal quotation marks and citations omitted)).              Indeed, even

at the Fed. R. Civ. P. 12(b)(6) stage, a complaint may proceed

“even if it strikes a savvy judge that actual proof of [the

alleged] facts is improbable, and that a recovery is very remote

and unlikely.”        Bell Atl. Corp. v. Twombly, 550 U.S. 544, 556

(2007) (internal quotation marks omitted).             Because the district

court     dismissed    the    complaint     without    giving   Abdissa   an

opportunity to clarify his claims, see Coleman v. Peyton, 340
F.2d 603, 604 (4th Cir. 1965) (per curiam) (holding that, if pro

se   complaint   contains     potentially   cognizable    claim,   plaintiff

should be given opportunity to particularize allegations), we

vacate the district court’s order dismissing Abdissa’s complaint

as frivolous and remand to permit Abdissa to amend his complaint

and for further proceedings.         We express no opinion as to the

viability of Abdissa’s underlying claims.             We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                       VACATED AND REMANDED




                                      3